Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         01-OCT-2021
                                                         02:23 PM
                                                         Dkt. 13 ODAC
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          CLIFFORD L. ROSA,
                   Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; 1CPC-XX-XXXXXXX)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
          (By: Recktenwald, C.J., Nakayama, J., and
 Circuit Judge Watanabe, in place of Eddins, J., recused, with
     Wilson, J., dissenting, with whom McKenna, J. joins)

         Petitioner/Defendant-Appellant Clifford L. Rosa’s

application for writ of certiorari filed on August 6, 2021, is

hereby rejected.

         DATED:    Honolulu, Hawai‘i, October 1, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Kathleen N.A. Watanabe